REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15-19, 36-43 and 45-49 are pending. Claims 1-14, 20-35 and 44 are cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the communication method comprising a display apparatus and a haptic output device, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Allowable Subject Matter
Claims 15-19, 36-43 and 45-49 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 15,
In line 5, “speech,” has been replaced with - - speech; - - ;
In line 6, “request,” has been replaced with - - request; - -;
In line 7, “time,” has been replaced with - - time; - - ; and
In line 8, “user,” has been replaced with - - user; - -.

Regarding claim 40,
In line 5, “speech,” has been replaced with - - speech; - - ;
In line 6, “request,” has been replaced with - - request; - -;
In line 7, “time,” has been replaced with - - time; - - ; and
In line 8, “user,” has been replaced with - - user; - -.

Regarding claim 47,
In line 5, “speech,” has been replaced with - - speech; - - ;
In line 6, “request,” has been replaced with - - request; - -;
In line 7, “time,” has been replaced with - - time; - - ; and
In line 8, “user,” has been replaced with - - user; - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 15,
While the prior art of record teaches a communication method for hearing impaired communications, comprising:
providing a speech training device to a hearing impaired user, the speech training device configured for: 
providing a training to the hearing impaired user, the training configured to teach the hearing impaired user how to interpret haptic sensations provided by a haptic output device;
providing the haptic output device to a hearing impaired user, the haptic output device configured to be releasably coupled to the hearing impaired user;
receiving, by the haptic output device, a speech input from a non-hearing impaired person, the speech input directed to the hearing impaired user;
providing, by the haptic output device, a haptic output signal to an actuator, the actuator in electrical communication with the haptic output device; and
actuating the actuator in response to the haptic output signal, wherein actuating the actuator provides a haptic sensation to the hearing impaired user, whereby the hearing impaired user is taught how to speak.
The prior art fails to further teach that the speech training device is configured to:
	receive a request from the hearing impaired user to practice a speech; 
display, at a first time, an image of a proper mouth position to the hearing impaired user corresponding to the request;
 receive the speech from the hearing impaired user after the first time and before a second time; 
analyze the speech from the hearing impaired user; and 
display, at the second time, the image of the proper mouth position to the hearing impaired user.

With regard to independent claim 40,
While the prior art of record teaches a communication method for hearing impaired communications, comprising:
providing a speech training device to a hearing impaired user, the speech training device configured for, 
	providing a haptic output device to a hearing impaired user, the haptic output device configured to be releasably coupled to the hearing impaired user;
	receiving, by the haptic output device, a speech input directed to the hearing impaired user;
	determining whether the speech input comprises one or more of a speech input signal and a non-speech input signal;
	upon determining that the speech input is a speech input signal, decoding the speech input signal to determine the words comprising the speech input signal;

	providing, by the haptic output device, the first haptic output signal to an actuator, the actuator in electrical communication with the haptic output device; and
	actuating the actuator in response to the first haptic output signal, wherein actuating the actuator provides a first haptic sensation to the hearing impaired user.
The prior art fails to further teach that the speech training device is configured to:
	receive a request from the hearing impaired user to practice a speech; 
display, at a first time, an image of a proper mouth position to the hearing impaired user corresponding to the request;
 receive the speech from the hearing impaired user after the first time and before a second time; 
analyze the speech from the hearing impaired user; and 
display, at the second time, the image of the proper mouth position to the hearing impaired user.

With regard to independent claim 47,
While the prior art of record teaches a communication method for hearing impaired communications, comprising:
providing a speech training device to a hearing impaired user, the speech training device configured to teach the hearing impaired user how to speak by providing a training to the hearing impaired user, the training configured to teach the hearing impaired user how to interpret haptic sensations provided by a haptic output device;

receiving, by the haptic output device, a speech input from a non-hearing impaired person, the speech input directed to the hearing impaired user;
determining whether the speech input comprises one or more of a speech input signal and a non-speech input signal;
upon determining that the speech input is a speech input signal, decoding the speech input signal to determine the words comprising the speech input signal;
providing, by the haptic output device, a haptic output signal to an actuator, the actuator in electrical communication with the haptic output device; and
actuating the actuator in response to the haptic output signal, wherein actuating the actuator provides a haptic sensation to the hearing impaired user.
The prior art fails to further teach that the speech training device is configured to:
	receive a request from the hearing impaired user to practice a speech; 
display, at a first time, an image of a proper mouth position to the hearing impaired user corresponding to the request;
 receive the speech from the hearing impaired user after the first time and before a second time; 
analyze the speech from the hearing impaired user; and 
display, at the second time, the image of the proper mouth position to the hearing impaired user;
wherein the image of the proper mouth position comprises an image of a cross section of the proper mouth position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawano (U.S. Publication 2018/0254038) teaches in ¶ [0055] an apparatus which displays an image and collects sound; ¶ [0057] teaches that the collected sound is compared to desired sound; and ¶ [0067] teaches that the user presses a button to activate the device i.e., a request.
Ginsberg (U.S. Publication 2018/0204568) teaches in ¶ [0022] an apparatus which tracks lip movement.
Yehia (US Patent 6,675,145) teaches a system which receives speech audio and generates the corresponding facial image.
Gardos (U.S. Publication 2004/0243416) teaches in ¶ [0042] a system wherein detected lip positions a used to generate a life-like animated figure.
Bloomstein (U.S. Patent 4,260,229) teaches a system and method that creates visual images of lip movements on film, video tape, or other recorded media following the analysis of speech sounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689